.
            OFFICE     OF    THE   ATTORNEY     GENERAL   OF TEXAS
                                       AUSTIN




    Mdr.~Rail H. Logan, Acting        Director
    Pos tvrar Zconomic Flannlng       Commission
    Austin 1.1, Texas
    Dear Mr. Logan:                  Oplnlon No. O-6769
                                     Re:   The Legislature   has not author-




                We have given
    of August   2,   1945.

                                                          ization   and

         render us an
         of these fu
         would be c
         of ,the Sta
                                                 The Postwar Eco-
                                              s been designated. by
                                               the Federal Act, as
                                           rove such applications.


                        ar Eoonomic Planning Co&nlssion, authorized
                         Resolution    No. 33, passed by the Legisla-
                            authorized  the Governor to appoint thirty-
                    mbe& -of said Commission; said Resolution      does
    not, however, authorize    or psrmit said Commission to accept
    any funds from thg Federal Government; neither does it author-
    ize said Commission. to in any way bind the state of Texas in
    any kind of a contract,
    Mr. Hall B. Logan, Page 2
                          .
.

              Section 9 of the general provisions  to the Appro-
    priation Act passed in 1945 is the same as Section 20 of the
    1943 Appropriation Act.  It reads as follower
                v(9)   United States Funds and Aid.           The ‘piop-
         er officer    or officers     of any State Departments,
         bureaus, or divisions        of State agencies are hereby
         authorized to make application           for and accept any     i
         gifts,   grants, ox allotments         or funds from the
         United States Government, educational            or health
         projects    and program,      etc.,    to be used on State
         coope.rative and other Fedora1 projects           and pro-
         grams in Texas, inoluding construction            of publia
         buildings,    repairs,    and inprovemnts.        Any of such
         funds as may be deposited           in the State Treasury am
         hereby appropriated       to~.tha specific     purpose author-
         ized by the grantor,       and subject to the lirni.+;at$on
         plaoed on this A&.“’
                There are no other provisions     in our statutes that
    oould in any way affect   the quostioti you have asked.      Congress,~
    of couxse, cannot pass any kinaof      axi act that would author-
    ize any agencies in Texas or elsowhare to nako, contracts       that
    would bind Texas~. It is fundamntal law that no ono oan make
    a’ contract binding the State, unioss the Loglslatura       has &Ivan
    that tierson or agonoy spoclfio  authority.     :
                It is our opinion that neither the Postwar Eoonomio
    Planning Commission nor any other Stata agency has any power
    or authority   to accept fu11d.s frora the Fedora1 Governmnt un-
    dsr “tha War Mobilization    and Reoonverslon Act of 1944” and
    bind the Stats to repsy same. Asstated,       by you, Section 501(o)
    of said Act reads:
               Wdvances under this section  to any public .~
         agency shall be repaid by such agonoy if end when
         the construction  Of tho public worka so planned
         Is undertaken.   Any sum so repaid shall be OOverod
         into tbs Treasury as misoellaneous  receipts.“.
               Under the quoted section of the Aot of Gongross any
    pub110 agency which contracted   viit.h the Federal Government,
    and aqxptod   any funds under and in virtue of the Act, would
    be compelled to make a contract with tho lz’ederal Government
    .
                                                                     ‘.




        Mr. Hall H. Logan,   Page 3
.
                              9'

        that sag money 80 advanoed would be repaid to ths stats of
        Texas .?$f and when the construction of the public works so
        planned is undertaken. tr

                                                Very truly   yours
                                           ATCIDRI'EY
                                                    GiSNERAL
                                                           OF TEXAS



                                                      Geo. W. Ewcug
                                                           Assistant